Citation Nr: 1630716	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, type II, as associated with herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type II, as associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The issue of service connection for diabetes mellitus has been recharacterized as a petition to reopen for new and material evidence.  38 C.F.R. § 3.156.  Review of the record shows the RO issued a final denial on this issue in June 2002.  The May 2011 rating decision then denied the claim on a de novo basis.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO's apparent finding that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied claim ought to be reopened before addressing it on the merits.  Id.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file. Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.


FINDINGS OF FACT

1.  In an unappealed decision dated in June 2002, service connection for diabetes mellitus, type II was denied.  The Veteran did not submit new and material evidence within one year.

2.  Evidence received since the June 2002 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for diabetes mellitus type II.

3.  Resolving doubt in the Veteran's favor, the Veteran set foot in the Republic of Vietnam has been established and herbicide exposure is presumed.

4.  There is a diagnosis of diabetes mellitus type II, which is presumptively associated with herbicide exposure.


CONCLUSIONS OF LAW

1.  The RO's June 2002 denial of the service connection claim for diabetes mellitus, type II is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for diabetes mellitus, type II are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grant of service connection for diabetes mellitus, type II represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.

II.  Law and Analysis for New and Material Evidence

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In this case, the Veteran's claim for entitlement to service condition for diabetes mellitus, type II was initially denied in a June 2002 rating decision.  The claim was denied on the basis that the evidence failed to establish a current diagnosis of diabetes mellitus, type II.  The Veteran did not appeal this adverse determination, nor did he submit new and material evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The June 2002 rating decision, therefore, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

Evidence of record at the time of the 2002 rating decision includes the Veteran's service treatment records and his personnel file.  These did not indicate service in Vietnam.  No medical records were associated with the claims file.

Evidence submitted after the 2002 decision includes VA treatment records and private medical records.  VA clinical records show a diagnosis of diabetes mellitus since 1990.  
The Board finds that new and material evidence has been presented.  The evidence, including VA records, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   

III.  Law and Analysis for Service Connection

The Veteran seeks service connection for diabetes mellitus, type II on a presumptive basis.  Although he was never stationed for duty in the Republic of Vietnam, he believes he has qualifying in-country visitation.  He testified that after boot camp he was sent to Okinawa and, upon deplaning, was then immediately sent to Vietnam on board the Tugboat LT-579, as an engineman.  He testified that part of his duties required him to travel back and forth between the Philippines and Vietnam and during those occasions he would go on shore to assist in unloading rigs.  On one occasion he went ashore to receive treatment for an eye injury.  See March 2016 hearing transcript.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If, however, a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

VA has interpreted this regulation to require "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Haas, 525 F.3d at 1195, 1197.  However VA has also recognized that the presumption of Agent Orange exposure applies for veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways and offshore waters.  See Gray v. McDonald, 27 Vet. App. 313 (2015).

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  VA Adjudication Procedures Manual (VBA Manual M21-1), Part IV, Subpart ii, Chapter 1. Section H.2.c; see also VBA Manual M21-1, IV.ii.2.C.3.m.  In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated June 15, 2016).  

The Veteran's service personnel records show he had one year of foreign service and was in receipt of the Vietnam Campaign Medal and the Vietnam Service Medal.  They also show the Veteran was with the 389th Transportation Department USARPAC-Okinawa from May 25, 1968 to July 14, 1969.  The Veteran submitted records in 2016, which confirm his service aboard the LT-579.  These records also include copies of two travel vouchers/subvouchers (DD Form 1351), which reflect his itinerary for a period of time between November 1968 and February 1969.  These travel vouchers show the Veteran made multiple trips between various locations in Vietnam, the Philippines, and Thailand.  

The update list of ships does not include the LT-579 as one associated with service in Vietnam and exposure to herbicides. 

The RO attempted to verify the Veteran's Vietnam service through the National Personnel Records Center (NPRC) and the Defense Personnel Records Imagining System (DPRIS).  In October 2010, the RO received a response from the service department, indicating that it was unable to determine whether the Veteran service in the Republic of Vietnam.  See VA Form 3101, dated October 28, 2010.  In May 2013 and February 2014, the DPRIS informed the RO that they were unable to locate unit records from 1968 and 1969 submitted by the 389th Transportation Detachment (389th Trans Dept) and therefore could not verify or document that Tugboat LT-579 had duty in the Republic of Vietnam coincident with the Veteran's service on board.  

The Board is ultimately persuaded by the Veteran's competent testimony describing his in-service experiences.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Although the travel vouchers do not prove the Veteran left the tugboat, it is plausible that at some point he would have gone ashore in connection with his military duties.  Also, there is no evidence in the record that contradicts his assertions that he went ashore and assisted in unloading rigs or evidence that makes those statements less trustworthy.  Moreover, the Board was persuaded by the Veteran's particularly credible testimony provided at a hearing; this is the crux of the positive decision made herein.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the Board may consider internal consistency, facial plausibility, consistency with other evidence, and assessment of the demeanor of the witness when assessing credibility).  The RO did not have the opportunity to make such a credibility assessment at the time of its prior decisions.  Thus, there is sufficient evidence to show that the Veteran as likely as not was present in Vietnam and, thus, is presumed to have been exposed to herbicides.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Therefore since the Veteran has a disability (diabetes mellitus type II) that is included among those subject to the presumption, service connection for diabetes mellitus type II is warranted.  See 38 C.F.R. § 3.309(e) (2015).  This determination is limited to this specific Veteran, based on the facts presented.  


ORDER

Service connection for diabetes mellitus type II is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


